NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 18, 2017 *
                                Decided October 18, 2017

                                          Before

                     JOEL M. FLAUM, Circuit Judge

                     KENNETH F. RIPPLE, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

No. 16-4030

CEDRIC PIERCE,                                     Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 13 CV 6824
JULIO RUIZ and STEPHEN
WHITEHEAD,                                         Edmond E. Chang,
      Defendants-Appellees.                        Judge.


                                        ORDER

        Two Chicago police officers arrested Cedric Pierce for driving while intoxicated
after finding him parked askew on a city street. Mr. Pierce asserts that the officers used
excessive force during the arrest, and then refused to provide medical treatment for the
resulting injuries. A jury found in favor of the officers. We affirm the judgment because
Mr. Pierce’s challenges to the verdict are either waived or meritless.

       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-4030                                                                          Page 2



        On appeal Mr. Pierce presents five issues, some of which are difficult to decipher.
But we read his brief as generously as we can to address the arguments that we can
fairly discern. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Mr. Pierce first
argues that the district court misapplied its pretrial ruling on a motion in limine, which
he interpreted as prohibiting the defendants from eliciting evidence about anything that
occurred after he was arrested. At trial, however, the court allowed one of the officers to
testify that Mr. Pierce refused a breathalyzer test and that he never complained of any
pain, or appeared injured, when the officers interviewed him before he was taken to
lockup. Mr. Pierce thus surmised that the court improperly allowed prejudicial
evidence into the record.

       This court reviews a district court’s evidentiary rulings for abuse of discretion,
reversing only when “no reasonable person would agree with the trial court's ruling.”
See Perry v. City of Chicago, 733 F.3d 248, 252 (7th Cir. 2013). We cannot find any error in
the district court’s decision. At a sidebar comprising ten pages of the trial transcript,
Judge Chang addressed Mr. Pierce’s objection and explained the permitted scope of the
defendants’ testimony in light of his pretrial ruling. The judge carefully circumscribed
the permitted testimony to avert undue prejudice, allowing only statements that were
responsive to previous implications that the officers did not conduct a field sobriety test
or relevant to whether the officers withheld medical care.

        Mr. Pierce next contends that his trial was unfair because the jury did not hear all
of the evidence. Mr. Pierce complains that witnesses to the arrest—individuals whom
the officers described in discovery as known prostitutes—were never called to the
stand, and, further, that evidence from the police department’s internal investigation,
which Mr. Pierce says involved witness interviews, was not admitted into the record.
Relatedly, he argues that the pattern jury instruction explaining the “preponderance of
the evidence” standard was “contrary to the law”—specifically, the portion stating that
jurors should “consider[] all the evidence in the case,”—because not “all” of the
evidence was presented to the jury. He makes the same argument with respect to his
own attorney’s opening statement, in which counsel (not, as Mr. Pierce says, the district
court) told the jurors that it was not the lawyers, but the evidence, that would “make
the difference in this case.”

       These arguments all miss the mark. The defendants had no obligation to
Mr. Pierce to call any witness, and Mr. Pierce was represented by counsel, who could
have (and perhaps may have) interviewed witnesses to determine an appropriate trial
No. 16-4030                                                                             Page 3

strategy. Counsel’s decisions are imputed to Mr. Pierce, so he cannot challenge them on
appeal. See Choice Hotels Int'l, Inc. v. Grover, 792 F.3d 753, 754 (7th Cir. 2015). The same
principle applies to Mr. Pierce’s argument that his own lawyer erred when he
emphasized (perfectly appropriately) that the evidence, not the lawyers’ statements,
would “make the difference.” As for the jury instruction on the preponderance-of-the-
evidence standard, Mr. Pierce waived any challenge because he did not object to, and,
indeed agreed to, this routine and essential instruction in the district court, so he is not
entitled even to plain-error review. See FED. R. CIV. P. 51(d)(1)–(2); Walker v. Groot,
867 F.3d 799, 804 (7th Cir. 2017). In any event, Mr. Pierce simply misunderstands what
“all the evidence in the case” means in the context of the instruction; it refers to the
evidence that was introduced at the trial for the jury to weigh, not all possible evidence.

        Mr. Pierce next challenges a portion of defense counsel’s closing argument.
Addressing the excessive-force allegations, counsel contrasted the medical evidence
with Mr. Pierce’s assertion that he had been picked up by his handcuffs and dangled in
the air several times. Counsel told the jurors to use their common sense and picture
what kind of injuries would result from a “220 pound human being lifted up with his
hands behind his back, his entire body weight basically on his shoulders.” Mr. Pierce
waived his challenge to this statement because he did not object during closing
arguments. Venson v. Altamirano, 749 F.3d 641, 657 (7th Cir. 2014). Waiver aside,
Mr. Pierce also has not explained how this comment was remotely inappropriate or
prejudicial. United States v. Clark, 535 F.3d 571, 580–81 (7th Cir. 2008).

        Finally, to the extent that Mr. Pierce’s arguments implicate what he views as the
mistakes of his own lawyers, this appeal is not the right forum in which to raise a claim
that his lawyers provided ineffective assistance. The appropriate remedy is a separate
lawsuit in state court for legal malpractice. See Pendell v. City of Peoria, 799 F.3d 916, 918
(7th Cir. 2015). By noting this, however, we do not imply that there would be any merit
to that kind of suit.



                                                                                 AFFIRMED.